DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The response filed on 11/08/2021 has been entered and made of record.
Claims 1-4, 6-9, 11-14 and 16-19 have been amended.
Claims 1-20 are currently pending.


Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
Claim 1, the applicant argued that the combination of Chhabra and Chen fails to switch a mux machine from a collecting and distributing state to an attached state when a first network device determines, when a timer expires, that a first LACPDU packet from a second network device is not received, wherein the collecting and distributing state comprises the mux machine being configured to send and receive packets using a first aggregation port of the first network device, and wherein the attached state comprises the mux machine being configured to attach the first aggregation port of the first network device to an aggregator associated with the mux and to not send and receive the packets using the first aggregation port of the first network device.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.6, Chen clearly teaches that the Mux machine is turning off (i.e., changing to inactive state from active state) its receiving and sending function of the port for any data frame and it is switching from “collecting distributing state to an attached state” when the Mux machine deletes a port of the switch 1 or 2 from the TRUNK of the local end if no LACPDU message from switch 2 or 1 is received after the timer of the Transmit machine expires (see Chen, Fig.6 [0051]-[0055]).

Claim 11, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.
	
However, to move to case forward, the new rejection is made as below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. [hereinafter as Chhabra], US 2017/0063672 A1 in view of Chen et al. [hereinafter as Chen], EP 2613478 A1 further in view of Iyer et al. [hereinafter as Iyer], US 2017/0289018 A1.
Regarding claim 1, Chhabra discloses wherein a method for implementing a multiplexor (mux) machine implemented by a first network device (Fig.1&6 [0035], implementing a multiplexor (mux) machine implemented by a switch/first network device), wherein the method comprises:
setting a first aggregation port of the first network device to a collecting and distributing state when the first network device determines that a mux machine of the first aggregation port is in the collecting and distributing state (Fig.1 [0005], when switch/network device/ the first network device determines a mux machine port status of the first aggregation port is assigning an active status/ the collecting and distributing state based on configuration and Fig.4-5 [0034], setting the first aggregation port to the collecting state and distributing state Actor_sync bit as TRUE and Fig.6&8-9 [0039], turning the port P1 of the switch A/the first aggregation port to a collecting state and distributing state Actor_sync =TRUE);
wherein the first LACPDU packet indicates that a second aggregation port of the second network device is in the collecting and distributing state (Fig.8-9 [0043], the first LACP PDU with partner collection=TRUE and actor_distribution=TRUE indicates that the second aggregation port of the second network device is in the collecting and distributing state), 
and wherein the first aggregation port of the first network device is coupled to the second aggregation port of the second network device through an aggregated link in a network running LACP (Fig.1 [0021]-[0022], a network running Link Aggregation Control Protocol (LACP), the network 10 comprises the switch 14/first network device and the switch 16/second network device, the first aggregation port of the switch 14/first network device is coupled to the second aggregation port of the switch 16/second network device through an aggregated link); and
wherein the collecting and distributing state comprises the mux machine being configured to send and receive packets using the first aggregation port of the first network device (Fig.10 steps 114-116 [0047], the MUX state: collecting and distributing state being configured to send and receive frame packets using the Collecting Enable Collection Actor_collection=TRUE and Distributing Enable Distribution Actor_distribution=TRUE/first aggregation port of the first network device and Fig.6 steps 78-80 [0037], the MUX state: collecting and distributing state being configured to send and receive frame packets), and wherein the attached state comprises the mux machine being configured to attach the first aggregation port of the first network device to an aggregator associated with the mux and to not send and receive the packets using the first aggregation port of the first network device (Fig.10 step 112 [0047], the MUX state: the attached state being configured to attach the Actor_ Sync TRUE (the port is IN_SYNC)/the first aggregation port of the first network device to an aggregator associated with the mux state machine and the Collection Disabled & the Distribution Disable/ to not send and receive the frame packets using the first aggregation port of the first network device and Fig.6 steps 76 [0037], the MUX state: the attached state being configured to attach).
	However, Chhabra does not explicitly discloses wherein starting a timer and determining, before the timer expires, whether a first Link Aggregation Control Protocol (LACP) data unit (LACPDU) packet from a second network device is received; and switching the mux machine from the collecting and distributing state to an attached state when the first network device determines, when the timer expires, that the first LACPDU packet from the second network device is not received.                                                                                                    	In the same field of endeavor, Chen teaches wherein starting a timer and determining, before the timer expires, whether a first Link Aggregation Control Protocol (LACP) data unit (LACPDU) packet from a second network device is received (Figs.4,5 [0045][0049], start a timer of a Mux machine and configured to determine whether a first LACPDU message/packet is received according to aggregation state information and Fig.6 [0055], receiving a Link Aggregation Control Protocol (LACP) data unit (LACPDU) message/packet from the switch 2/second network device within the timer duration/before the timer expires of the mux machine); and switching the mux machine from the collecting and distributing state to an attached state when the first network device determines, when the timer expires, that the first LACPDU packet from the second network device is not received (Fig.6 [0051]-[0055], the Mux machine turning off the port (i.e., changing to inactive state from active state) for data frame transmitting-receiving function (i.e., switching from “collecting and distributing state to an attached state” when the Mux machine deletes a port of the switch 1 or 2 from the TRUNK) of the local end if no LACPDU message from switch 2 or 1 is received after the timer of the Transmit machine expires). 
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Chhabra to incorporate the teaching of Chen in order to provide capability of achieving the objective of reducing application message loss during link aggregation.			                                                                                                  	It would have been beneficial to set port state information of the opposite end to be non-aggregated state according to LACP and is then notified to the port A; the port A will turn off data frame transmitting-receiving function of the local end according
to the port state information of non-aggregated state, to block application message transmission as taught by Chen to have incorporated in the system of Chhabra to provide for increasing reliability of application message transmission by the aggregated link. (Chen, Fig.1-3 [0021], Fig.5 [0049] and Fig.6 [0051]-[0055])
	Even though Chhabra and Chen discloses wherein switching the mux machine from the collecting and distributing state to an attached state when the first network device determines, when the timer expires, that the first LACPDU packet from the second network device is not received, wherein the collecting and distributing state comprises the mux machine being configured to send and receive packets using the first aggregation port of the first network device, and wherein the attached state comprises the mux machine being configured to attach the first aggregation port of the first network device to an aggregator associated with the mux and to not send and receive the packets using the first aggregation port of the first network device as noted above, in the same field of endeavor, Iyer teaches wherein switching the mux machine from the collecting and distributing state to an attached state when the first network device determines, when the timer expires, that the first LACPDU packet from the second network device is not received (Fig.8 [0052], mux state machines 810 in the corresponding mux 816A of the first switch 802A and the mux 818B of the second switch 802B is entering (i.e., switching) to the ATTACHED state from the COLLECTING/DISTRIBUTING state when no traffic is communicated (i.e., the first LACPU packet from the second switch 802B network device is not received when the timer expires/timer is implied) via the LAGs 806C, 806D illustrated by the dotted link lines and Fig.9 [0054], mux state machines 910 of mux 914A of the first switch and mux 912B of the second switch is entering (i.e., switching) to the ATTACHED state from the COLLECTING/DISTRIBUTING state when no traffic is communicated (i.e., the first LACPU packet from the second switch 802B network device is not received when the timer expires/timer is implied) via the LAGs 906A, 906B illustrated by the dotted link lines), wherein the collecting and distributing state comprises the mux machine being configured to send and receive packets using the first aggregation port of the first network device (Fig.10 [0055], the COLLECTING/ DISTRIBUTING state comprises the mux state machine is configured to enable frame collection (i.e., send and receive) packets and Fig.2-3 [0042], COLLECTING/ DISTRIBUTING state of the mux state machine is configured to distinguish LACPDUs i.e., collect/receive and pass/distribute/ send the LACPDUs frame packets using the LAG aggregation ports/first aggregation port based on the mux state machine stays in the COLLECTING state until it determines that a partner e.g., a peer node distributing the frames received while in the COLLECTING state has transitioned to the COLLECTING state upon which the mux state machine enters the DISTRIBUTING state 358), and wherein the attached state comprises the mux machine being configured to attach the first aggregation port of the first network device to an aggregator associated with the mux and to not send and receive the packets using the first aggregation port of the first network device (Fig.2-3 [0042], the ATTACHED state of the mux state machine is configured to attach the LAG aggregation ports/first aggregation port to an aggregator associated with the mux state machines but cannot receive or transmit frame packets using the LAG aggregation ports/first aggregation port of the first network device and Fig.8 [0053], the traffic over service node A is disabled in the ATTACHED state).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Chhabra and Chen to incorporate the teaching of Iyer in order to provide a single logical link with higher aggregate bandwidth.		It would have been beneficial to use mux state machines 910 of mux 914A of the first switch and mux 912B of the second switch which enter the ATTACHED state. No traffic is communicated via the LAGs 906A, 906B (as illustrated by the dotted link lines) as taught by Iyer to have incorporated in the system of Chhabra and Chen to provide a high-throughput connection for the network traffic flow. (Iyer, Fig.5A-B [0044] and Fig.8-9 [0052]-[0054])

Regarding claim 2, Chhabra, Chen and Iyer disclosed all the elements of claim 1 as stated above wherein Chen further discloses determining, before the timer expires, that the first LACPDU packet from the second network device is received (Fig.5 [0049], determining whether a first LACPDU message/packet is received according to aggregation state information and Fig.6 [0055], receiving an LACPDU message/packet from the switch 2/second network device within the timer duration/before the timer expires of the mux machine); and
switching, by the first network device, the mux machine from the collecting and distributing state to a double-port collecting and distributing state (Fig.4 [0039]-[0040], switching the mux machine from collecting and distributing state to a double-port collection and distribution state when the port states of parts A and B change into a state ready to be added to the TRUNK and changes to an aggregated states and Fig.6 [0051], switching the mux machine from collecting and distributing state to an aggregated state/double-port collection and distribution state when the switch 1 or 2 turn on the data frame transmitting-receiving function of the port), wherein the double-port collecting and distributing state indicates that both the first aggregation port and the second aggregation port are in the collecting and distributing state (Fig.4 [0039]-[0040], the aggregated states/ the double-port collection and distribution state indicates that both the first aggregation port and the second aggregation port are in ready/the collection and distribution state and Fig.6 [0051], the double-port collection and distribution state indicates that both the first aggregation port and the second aggregation port being ready/the collection and distribution state).

Regarding claim 3, Chhabra, Chen and Iyer disclosed all the elements of claim 2 as stated above wherein Chen further discloses after switching the mux machine from the collecting and distributing state to the double-port collecting and distributing state, the method further comprises stopping the timer (Fig.1 [0004], the timer times out/turning-off the timer and Fig.6 [0055], restarting the timer after turning-off the timer of the Mux machine expires).

Regarding claim 4, Chhabra, Chen and Iyer disclosed all the elements of claim 2 as stated above wherein Chhabra further discloses the mux machine of the first aggregation port is in the attached state before being in the collecting and distributing state, and wherein the method further comprises:
receiving a second LACPDU packet from the second network device (Fig.8 [0043], the port P3 of the switch 14/the switch A router A 18 is receiving the second LACP PDU with partner collection=TRUE from the switch 16/the router B 20/second network device and Fig.7 [0038], reserved bytes in the LACP Protocol Data Unit (LACPDU) structure for propagating and determining the number of active number ports of Link aggregation); determining that the first aggregation port is in a selected state (Fig.8-9 [0040]-[0044], determining the first aggregation port of the switch 14/the switch A router A 18 is in a selected state); determining, based on the second LACPDU packet, that the second aggregation port is in a synchronization state (Fig.8-9 [0045], determining that the second aggregation port P2 is in an actor_sync synchronization state by using the algorithm);
determining, based on the second LACPDU packet, that the second aggregation port is not in the collecting and distributing state (Fig.8-9 [0045], determining that the second aggregation port P2 is not in the collection and distribution state by using the algorithm); and switching the mux machine from the attached state to the collecting and distributing state (Fig.8-9 [0047], setting/switching the mux machine from the attached state to the collecting and distributing state=True).

Regarding claim 6, Chhabra, Chen and Iyer disclosed all the elements of claim 4 as stated above wherein Chhabra further discloses determining, based on the second LACPDU packet, that the second aggregation port is in the synchronization state (Fig.8-9 [0045], determining that the second aggregation port P2 is in an actor_sync synchronization state by using the algorithm);
determining, based on the second LACPDU packet, that the second aggregation port is in the collecting and distributing state (Fig.8-9 [0045], determining that the second aggregation port P2 is not in the collection and distribution state by using the algorithm);
switching the mux machine from the attached state to the double-port collecting and distributing state (Fig.8-9 [0047], setting/switching the mux machine from the attached state to the double-port collecting and distributing state=True for all ports); and setting the first aggregation port to the collecting and distributing state (Fig.5 [0034], setting the first aggregation port to the collection state and the distribution state Actor_sync bit as TRUE).

Regarding claim 7, Chhabra, Chen and Iyer disclosed all the elements of claim 2 as stated above wherein Chhabra further discloses receiving a third LACPDU packet from the second network device, wherein the third LACPDU packet indicates that the second aggregation port is not in the collecting and distributing state (Fig.8 [0043], the port P3 of the switch 14/the switch A router A 18 is receiving the third LACP PDU with partner collection = TRUE from the switch 16/the router B 20/ second network device and Fig.4 [0037]-[0038], reserved bytes in the LACP Protocol Data Unit (LACPDU) structure for propagating and determining the number of active number ports of Link aggregation);
determining, based on the third LACPDU packet, that the second aggregation port is not in the collecting and distributing state (Fig.8-9 [0045], determining that the second aggregation port P2 is not in the collecting and distributing state by using the algorithm); and
switching the mux machine from the double-port collecting and distributing state to the collecting and distributing state (Fig.11 [0050], switching the MUX machine from a double-port collection and distribution state to the collecting and distributing state at step 168 and Fig.6 [0037], switching the MUX machine from a number of preferred ports double-port collection and distribution state to the collecting and distributing state such as ENABLE Collection, Actor_collection=TRUE, ENABLE Distribution, Actor_distribution=TRUE step 80).

Regarding claim 8, Chhabra, Chen and Iyer disclosed all the elements of claim 2 as stated above wherein Chhabra further discloses switching the mux machine from the double-port collecting and distributing state to the attached state when the first network device determines that the first aggregation port is in an unselected state (Fig.10 [0046]-[0047], switching the mux machine from the double-port collecting and distributing state to the attached state when the first network device determines that the first aggregation port is in an unselected state), when the first network device determines that the first aggregation port is in a standby state, or when the first network device receives a fourth LACPDU packet from the second network device and determines, based on the fourth LACPDU packet, that the second aggregation port is not in a synchronization state (Fig.10 [0046]-[0047], determines that the first aggregation port is in a standby state, based on the fourth LACPDU packet, that the second aggregation port is not in a synchronization state Actor_Sync=FALSE step 106 and Fig.8 [0043], the port P3 of the switch 14/the switch A router A 18 is receiving the fourth LACP PDU with partner collection = TRUE from the switch 16/the router B 20/ second network device and Fig.7 [0038], reserved bytes in the LACP Protocol Data Unit (LACPDU) structure for propagating and determining the number of active number ports of Link aggregation).

Regarding claim 9, Chhabra, Chen and Iyer disclosed all the elements of claim 1 as stated above wherein Chen further discloses setting the aggregated link to single-port up when the mux machine is in the collecting and distributing state and the timer expires (Fig.1-2 [0011], setting the aggregated link of the selected TRUNK to single-port up 
when the mux machine is in the collecting and distributing state and the timer expires), wherein single-port up indicates that a first aggregation port at one end of the aggregated link is in the collecting and distributing state, and wherein the second aggregation port at another end is not in the collecting and distributing state (Fig.1-2&4 [0016], single-port up indicates that a first aggregation port at one end of the aggregated link is in the collecting and distributing state, and wherein the second aggregation port at another end is not in the collecting and distributing state or not receiving LACPDU message after the timer of the Receive machine expires).
Additionally, Chhabra discloses wherein single-port up indicates that a first aggregation port at one end of the aggregated link is in the collecting and distributing state, and wherein the second aggregation port at another end is not in the collecting and distributing state (Fig.1 [0023], setting the aggregated link to single-port up when the collecting state is set to “FALSE” and distributing state is set to “FALSE”).

Regarding claim 11, Chhabra discloses wherein a first network device running a Link Aggregation Control Protocol (LACP) (Fig.1&6 [0035], a multiplexor (mux) machine implemented by a switch/first network device running a Link Aggregation Control Protocol (LACP) and Fig.1 [0021], a network running the LACP), comprising:
a first aggregation port coupled to a second aggregation port of a second network device over an aggregated link (Fig.1 [0022], a first aggregation port of the switch 14/first network device is connected/coupled to a second aggregation port of the switch 16/second network device over an aggregated link);
a non-transitory memory configured to store instructions (Fig.12 [0053], memory 212 configured to store instructions and Fig.12-13 [0058], memory configured to store instructions); and
a processor coupled to the non-transitory memory, wherein the instructions, when executed by the processor (Fig.12 [0053], processor 210 coupled to the memory 212, wherein the instructions, when executed by the processor and Fig.12-13 [0058], processor coupled to the non-transitory memory, wherein the instructions, when executed by the processor), cause the first network device to:
set the first aggregation port to a collecting and distributing state when a multiplexor (mux) machine of the first aggregation port is in the collecting and distributing state (Fig.1 [0005], when switch/network device determines a mux machine port status of the first aggregation port is assigning an active status/the collecting and distributing state based on configuration and Fig.4-5 [0034], setting the first aggregation port to the collecting state and distributing state Actor_sync bit as TRUE and Fig.6&8-9 [0039], turning the port P1 of the switch A/the first aggregation port to a collecting state and distributing state Actor_sync =TRUE);
wherein the first LACPDU packet indicates that the second aggregation port is in the collecting and distributing state (Fig.8-9 [0043], the first LACP PDU with partner collection=TRUE and actor_distribution=TRUE indicates that the second aggregation port is in the collecting and distributing state),
wherein the collecting and distributing state comprises the mux machine being configured to send and receive packets using the first aggregation port of the first network device (Fig.10 steps 114-116 [0047], the MUX state: collecting and distributing state being configured to send and receive frame packets using the Collecting Enable Collection Actor_collection=TRUE and Distributing Enable Distribution Actor_distribution=TRUE/first aggregation port of the first network device and Fig.6 steps 78-80 [0037], the MUX state: collecting and distributing state being configured to send and receive frame packets), and wherein the attached state comprises the mux machine being configured to attach the first aggregation port of the first network device to an aggregator associated with the mux and to not send and receive the packets using the first aggregation port of the first network device (Fig.10 step 112 [0047], the MUX state: the attached state being configured to attach the Actor_Sync TRUE (the port is IN_SYNC)/the first aggregation port of the first network device to an aggregator associated with the mux state machine and the Collection Disabled & the Distribution Disable/ to not send and receive the frame packets using the first aggregation port of the first network device and Fig.6 steps 76 [0037], the MUX state: the attached state being configured to attach).
	However, Chhabra does not explicitly discloses wherein start a timer; determine, before the timer expires, whether a first LACP data unit (LACPDU) packet from the second network device is received; determine, when the timer expires, that the first LACPDU packet from the second network device is not received; and switch the mux machine from the collecting and distributing state to an attached state.                                            	In the same field of endeavor, Chen teaches wherein start a timer (Fig.5 [0049], start a timer of a Mux machine); determine, before the timer expires, whether a first LACP data unit (LACPDU) packet from the second network device is received (Figs.4,5 [0045][0049], a Mux machine is configured to determine whether a first LACPDU message/ packet is received according to aggregation state information and Fig.6 [0055], receiving an LACPDU message/packet from the switch 2/second network device within the timer duration/before the timer expires of the mux machine);
determine, when the timer expires, that the first LACPDU packet from the second network device is not received (Fig.6 [0051]-[0055], determines if no LACPDU message from switch 2 or 1 is received after the timer of the Transmit machine expires); and switch the mux machine from the collecting and distributing state to an attached 
state when the first LACPDU packet from the second network device is not received (Fig.6 [0051]-[0055], the Mux machine turning off the port (i.e., changing to inactive state from active state) for data frame transmitting-receiving function (i.e., switching from “collecting and distributing state to an attached state” when the Mux machine deletes a port of the switch 1 or 2 from the TRUNK) of the local end if no LACPDU message from switch 2 or 1 is received after the timer of the Transmit machine expires).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Chhabra to incorporate the teaching of Chen in order to provide capability of achieving the objective of reducing application message loss during link aggregation.			                                                                                                  	It would have been beneficial to set port state information of the opposite end to be non-aggregated state according to LACP and is then notified to the port A; the port A will turn off data frame transmitting-receiving function of the local end according to the port state information of non-aggregated state, to block application message transmission as taught by Chen to have incorporated in the system of Chhabra to provide for increasing reliability of application message transmission by the aggregated link. (Chen, Fig.1-3 [0021], Fig.5 [0049] and Fig.6 [0051]-[0055])
	Even though Chhabra and Chen discloses wherein switch the mux machine from the collecting and distributing state to an attached state when the first LACPDU packet from the second network device is not received, wherein the collecting and distributing state comprises the mux machine being configured to send and receive packets using the first aggregation port of the first network device, and wherein the attached state comprises the mux machine being configured to attach the first aggregation port of the first network device to an aggregator associated with the mux and to not send and receive the packets using the first aggregation port of the first network device as noted above, in the same field of endeavor, Iyer teaches wherein switch the mux machine from the collecting and distributing state to an attached state when the first LACPDU packet from the second network device is not received (Fig.8 [0052], mux state machines 810 in the corresponding mux 816A of the first switch 802A and the mux 818B of the second switch 802B is entering (i.e., switching) to the ATTACHED state from the COLLECTING/DISTRIBUTING state when no traffic is communicated (i.e., the first LACPU packet from the second switch 802B network device is not received when the timer expires/timer is implied) via the LAGs 806C, 806D illustrated by the dotted link lines and Fig.9 [0054], mux state machines 910 of mux 914A of the first switch and mux 912B of the second switch is entering (i.e., switching) to the ATTACHED state from the COLLECTING/DISTRIBUTING state when no traffic is communicated (i.e., the first LACPU packet from the second switch 802B network device is not received when the timer expires/timer is implied) via the LAGs 906A, 906B illustrated by the dotted link lines), wherein the collecting and distributing state comprises the mux machine being configured to send and receive packets using the first aggregation port of the first network device (Fig.10 [0055], the COLLECTING/ DISTRIBUTING state comprises the mux state machine is configured to enable frame collection (i.e., send and receive) packets and Fig.2-3 [0042], COLLECTING/ DISTRIBUTING state of the mux state machine is configured to distinguish LACPDUs i.e., collect/receive and pass/distribute/ send the LACPDUs frame packets using the LAG aggregation ports/first aggregation port based on the mux state machine stays in the COLLECTING state until it determines that a partner e.g., a peer node distributing the frames received while in the COLLECTING state has transitioned to the COLLECTING state upon which the mux state machine enters the DISTRIBUTING state 358), and wherein the attached state comprises the mux machine being configured to attach the first aggregation port of the first network device to an aggregator associated with the mux and to not send and receive the packets using the first aggregation port of the first network device (Fig.2-3 [0042], the ATTACHED state of the mux state machine is configured to attach the LAG aggregation ports/first aggregation port to an aggregator associated with the mux state machines but cannot receive or transmit frame packets using the LAG aggregation ports/first aggregation port of the first network device and Fig.8 [0053], the traffic over service node A is disabled in the ATTACHED state).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Chhabra and Chen to incorporate the teaching of Iyer in order to provide a single logical link with higher aggregate bandwidth.		It would have been beneficial to use mux state machines 910 of mux 914A of the first switch and mux 912B of the second switch which enter the ATTACHED state. No traffic is communicated via the LAGs 906A, 906B (as illustrated by the dotted link lines) as taught by Iyer o to have incorporated in the system of Chhabra and Chen to provide a high-throughput connection for the network traffic flow. (Iyer, Fig.5A-B [0044] and Fig.8-9 [0052]-[0054])

Regarding claim 12, Chhabra, Chen and Iyer disclosed all the elements of claim 11 as stated above wherein Chen further discloses the instructions, when executed by the
processor, further cause the first network device to: determine, before the timer expires, that the first LACPDU packet from the second network device is received (Fig.5 [0049], determining whether a first LACPDU message/packet is received according to aggregation state information and Fig.6 [0055], receiving an LACPDU message/packet from the switch 2/second network device within the timer duration/before the timer expires of the mux machine); and
switch the mux machine from the collecting and distributing state to a double-port collecting and distributing state (Fig.4 [0039]-[0040], switching the mux machine from collecting and distributing state to a double-port collection and distribution state when the port states of parts A and B change into a state ready to be added to the TRUNK and changes to an aggregated states and Fig.6 [0051], switching the mux machine from collecting and distributing state to an aggregated state/double-port collection and distribution state when the switch 1 or 2 turn on the data frame transmitting-receiving function of the port), wherein the double-port collecting and distributing state indicates that both the first aggregation port and the second aggregation port are in the collecting and distributing state (Fig.4 [0039]-[0040], the aggregated states/ the double-port collection and distribution state indicates that both the first aggregation port and the second aggregation port are in ready/the collection and distribution state and Fig.6 [0051], the double-port collection and distribution state indicates that both the first aggregation port and the second aggregation port are being ready/the collection and distribution state).

Regarding claim 13, Chhabra, Chen and Iyer disclosed all the elements of claim 12 as stated above wherein Chen further discloses the instructions, when executed by the processor, further cause the first network device to stop the timer after the processor switches the mux machine from the collecting and distributing state to the double-port collecting and distributing state (Fig.1 [0004], the timer times out/turning-off the timer and Fig.6 [0055], restarting the timer after turning-off the timer of the Mux machine expires).

Regarding claim 14, Chhabra, Chen and Iyer disclosed all the elements of claim 12 as stated above wherein Chhabra further discloses the mux machine of the first aggregation port is in the attached state before being in the collecting and distributing state, and wherein the instructions, when executed by the processor, further cause the first network device to:
receive a second LACPDU packet from the second network device (Fig.8 [0043], the port P3 of the switch 14/the switch A router A 18 is receiving the second LACP PDU with partner collection = TRUE from the switch 16/the router B 20/second network device and Fig.7 [0038], reserved bytes in the LACP Protocol Data Unit (LACPDU) structure for propagating and determining the number of active number ports of Link aggregation);
determine that the first aggregation port is in a selected state (Fig.8-9 [0040]-[0044], determining the first aggregation port of the switch 14/the switch A router A 18 is in a selected state);
determine, based on the second LACPDU packet, that the second aggregation port is in a synchronization state (Fig.8-9 [0045], determining that the second aggregation port P2 is in an actor_sync synchronization state by using the algorithm);
determines, based on the second LACPDU packet, that the second aggregation port is not in the collecting and distributing state (Fig.8-9 [0045], determining that the second aggregation port P2 is not in the collection and distribution state by using the algorithm); and switch the mux machine from the attached state to the collecting and distributing state (Fig.8-9 [0047], setting/switching the mux machine from the attached state to the collecting and distributing state=True).

Regarding claim 16, Chhabra, Chen and Iyer disclosed all the elements of claim 14 as stated above wherein Chhabra further discloses the instructions, when executed by the processor, further cause the first network device to:
determine, based on the second LACPDU packet, that the second aggregation port is in the synchronization state (Fig.8-9 [0045], determining that the second aggregation port P2 is in an actor_sync synchronization state by using the algorithm);
determine, based on the second LACPDU packet, that the second aggregation port is in
the collecting and distributing state (Fig.8-9 [0045], determining that the second aggregation port P2 is not in the collection and distribution state by using the algorithm); switch the mux machine from the attached state to the double-port collecting and distributing state (Fig.8-9 [0047], setting/switching the mux machine from the attached state to the double-port collecting and distributing state=True for all ports); and
set the first aggregation port to the collecting and distributing state (Fig.5 [0034], setting the first aggregation port to the collection state and the distribution state Actor_sync bit as TRUE).

Regarding claim 17, Chhabra, Chen and Iyer disclosed all the elements of claim 12 as stated above wherein Chhabra further discloses the instructions, when executed by the processor, further cause the first network device to:
receive a third LACPDU packet from the second network device, wherein the third
LACPDU packet indicates that the second aggregation port is not in the collecting and distributing state (Fig.8 [0043], the port P3 of the switch 14/the switch A router A 18 is receiving the third LACP PDU with partner collection = TRUE from the switch 16/the router B 20/ second network device and Fig.4 [0037]-[0038], reserved bytes in the LACP Protocol Data Unit (LACPDU) structure for propagating and determining the number of active number ports of Link aggregation);
determine, based on the third LACPDU packet, that the second aggregation port is not in the collecting and distributing state (Fig.8-9 [0045], determining that the second aggregation port P2 is not in the collecting and distributing state by using the algorithm); and
switch the mux machine from the double-port collecting and distributing state to the collecting and distributing state (Fig.11 [0050], switching the MUX machine from a double-port collection and distribution state to the collecting and distributing state at step 168 and Fig.6 [0037], switching the MUX machine from a number of preferred ports double-port collection and distribution state to the collecting and distributing state such as ENABLE Collection, Actor_collection=TRUE, ENABLE Distribution, Actor_distribution=TRUE step 80).

Regarding claim 18, Chhabra, Chen and Iyer disclosed all the elements of claim 12 as stated above wherein Chhabra further discloses the instructions, when executed by the
processor, further cause the first network device to be configured to switch the mux machine from the double-port collecting and distributing state to the attached state when the first network device determines that the first aggregation port is in an unselected state (Fig.10 [0046]-[0047], switching the mux machine from the double-port collecting and distributing state to the attached state when the first network device determines that the first aggregation port is in an unselected state), when the first network device determines that the first aggregation port is in a standby state, or when the first network device determines, based on a fourth LACPDU packet received from the second network device, that the second aggregation port is not in a synchronization state (Fig.10 [0046]-[0047], determines that the first aggregation port is in a standby state, based on the fourth LACPDU packet, that the second aggregation port is not in a synchronization state Actor_Sync=FALSE step 106).

Regarding claim 19, Chhabra, Chen and Iyer disclosed all the elements of claim 11 as stated above wherein Chen further discloses the instructions, when executed by the processor, further cause the first network device to set the aggregated link to single-port up when the mux machine is in the collecting and distributing state and the timer expires (Fig.1-2 [0011], setting the aggregated link of the selected TRUNK to single-port up 
when the mux machine is in the collecting and distributing state and the timer expires), wherein single-port up indicates that the first aggregation port at one end of the aggregated link is in the collecting and distributing state, and wherein a second aggregation port at another end is not in the collecting and distributing state (Fig.1-2&4 [0016], single-port up indicates that the first aggregation port at one end of the aggregated link is in the collecting and distributing state, and wherein a second aggregation port at another end is not in the collecting and distributing state or not receiving LACPDU message after the timer of the Receive machine expires). Additionally, Chhabra discloses wherein single-port up indicates that the first aggregation port at one end of the aggregated link is in the collecting and distributing state, and wherein a second aggregation port at another end is not in the collecting and distributing state (Fig.1 [0023], setting the aggregated link to single-port up when the collecting state is set to “FALSE” and distributing state is set to “FALSE”).




Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. [hereinafter as Chhabra], US 2017/0063672 A1 in view of Chen et al. [hereinafter as Chen], EP 2613478 A1 in view of Iyer et al. [hereinafter as Iyer], US 2017/0289018 A1 further in view of Li et al. [hereinafter as Li], WO 2015/070383 A1.
Regarding claim 5, Chhabra, Chen and Iyer disclosed all the elements of claim 4 as stated above wherein Chhabra further discloses determining that first information comprised in the second LACPDU packet matches second information of the first aggregation port stored in the first network device, wherein the first information comprises Partner_Port, Partner_Port_Priority, Partner_System, Partner_System_Priority, Partner_Key, and Partner_State.Aggregation (Fig.3 [0027]-[0028], determining that first information comprised in the LACPDU packet matches second information of the first aggregation port stored in the first network device, wherein the first information comprises Partner_Port, Partner_Port_Priority, Partner_System, Partner_System_Priority, Partner_Key, and Partner_State.Aggregation), and wherein the second information comprises Actor_Port_Number, Actor_Port_Priority, Actor_System, Actor_System_Priority, Actor_Oper_Port_Key, and Actor_Oper_Port_State.Aggregation (Fig.6 [0035], the second information comprises Actor_Port_Number, Actor_Port_Priority, Actor_System, Actor_System_Priority, Actor_Oper_Port_Key, and Actor_Oper_Port_State.Aggregation); and
determining that Actor_State.Synchronization comprised in the second LACPDU packet indicates the synchronization state (Fig.10 [0046], determining that Actor_State.Synchronization comprised Actor_Sync is the synchronization state in the LACPDU and has a TRUE or FALSE state).
	Even though Chhabra, Chen and Iyer disclose wherein determining that first information comprised in the second LACPDU packet matches second information of the first aggregation port stored in the first network device, wherein the first information comprises Partner_Port, Partner_Port_Priority, Partner_System, Partner_System_Priority, Partner_Key, and Partner_State.Aggregation, and wherein the second information comprises Actor_Port_Number, Actor_Port_Priority, Actor_System,
Actor_System_Priority, Actor_Oper_Port_Key, and Actor_Oper_Port_State.Aggregation, in the same field of endeavor, Li teaches wherein 
determining that first information comprised in the second LACPDU packet matches second information of the first aggregation port stored in the first network device, wherein the first information comprises Partner_Port, Partner_Port_Priority, Partner_System, Partner_System_Priority, Partner_Key, and Partner_State.Aggregation (Fig.3 page 4 lines 33-51, determining that first information comprised in the LACPDU packet matches second information of the first aggregation port stored in the first network device, wherein the first information comprises Partner_Port, Partner_Port_Priority, Partner_System, Partner_System_Priority, Partner_Key, and Partner_State.Aggregation), and wherein the second information comprises Actor_Port_Number, Actor_Port_Priority, Actor_System, Actor_System_Priority, Actor_Oper_Port_Key, and Actor_Oper_Port_State.Aggregation (Fig.3 page 4 lines 33-51, the second information comprises Actor_Port_Number, Actor_Port_Priority, Actor_System, Actor_System_Priority, Actor_Oper_Port_Key, and Actor_Oper_Port_State.Aggregation).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Chhabra, Chen and Iyer to incorporate the teaching of Li in order to provide for configuring an LACP aggregation group.	                                                                                                  	It would have been beneficial to use Local TLV and local information length (Actor_Information_Length); Local information (including: local system (Actor_System), local key value (Actor_Key), local port priority (Actor Port Priorty), local port (Actor_Port), and local state (Actor_State)); Reserved field (Reserved); TLV of the opposite end and the length of the peer information (Partner_Information_Length); Peer information (including: Partner-System, Patner_Key, Partner Port Priorty, Partner _Port, and Partner State) ); as well as Reserved field (Reserved)) as taught by Li to have incorporated in the system of Chhabra, Chen and Iyer to provide a link negotiation system. (Li, Fig.3 page 4 lines 33-51, and Fig.3 page 7 lines 52-55)

Regarding claim 15, Chhabra, Chen and Iyer disclosed all the elements of claim 14 as stated above wherein Chhabra further discloses the instructions, when executed by the processor, further cause the first network device to:
determine that first information comprised m the second LACPDU packet matches
second information of the first aggregation port stored in the first network device, wherein the first information comprises Partner_Port, Partner_Port_Priority, Partner_System, Partner_System_Priority, Partner_Key, and Partner_State.Aggregation (Fig.3 [0027]-[0028], determining that first information comprised in the LACPDU packet matches second information of the first aggregation port stored in the first network device, wherein the first information comprises Partner_Port, Partner_Port_Priority, Partner_System,
Partner_System_Priority, Partner_Key, and Partner_State.Aggregation), and wherein the second information comprises Actor_Port_Number, Actor_Port_Priority, Actor_System,
Actor_System_Priority, Actor_Oper_Port_Key, and Actor_Oper_Port_State.Aggregation (Fig.6 [0035], the second information comprises Actor_Port_Number, Actor_Port_Priority, Actor_System, Actor_System_Priority, Actor_Oper_Port_Key, and Actor_Oper_Port_State.Aggregation); and
determine that Actor_State.Synchronization comprised in the second LACPDU packet indicates the synchronization state (Fig.10 [0046], determining that Actor_State.Synchronization comprised Actor_Sync is the synchronization state in the LACPDU and has a TRUE or FALSE state).
	Even though Chhabra, Chen and Iyer disclose wherein determine that first information comprised m the second LACPDU packet matches second information of the first aggregation port stored in the first network device, wherein the first information comprises Partner_Port, Partner_Port_Priority, Partner_System,
Partner_System_Priority, Partner_Key, and Partner_State.Aggregation, and wherein the second information comprises Actor_Port_Number, Actor_Port_Priority, Actor_System,
Actor_System_Priority, Actor_Oper_Port_Key, and Actor_Oper_Port_State.Aggregation, in the same field of endeavor, Li teaches wherein determine that first information comprised m the second LACPDU packet matches second information of the first aggregation port stored in the first network device, wherein the first information comprises Partner_Port, Partner_Port_Priority, Partner_System, Partner_System_Priority, Partner_Key, and Partner_State.Aggregation (Fig.3 page 4 lines 33-51, determining that first information comprised in the LACPDU packet matches second information of the first aggregation port stored in the first network device, wherein the first information comprises Partner_Port, Partner_Port_Priority, Partner_System, Partner_System_Priority, Partner_Key, and Partner_State.Aggregation), and wherein the second information comprises Actor_Port_Number, Actor_Port_Priority, Actor_System,
Actor_System_Priority, Actor_Oper_Port_Key, and Actor_Oper_Port_State.Aggregation (Fig.3 page 4 lines 33-51, the second information comprises Actor_Port_Number, Actor_Port_Priority, Actor_System, Actor_System_Priority, Actor_Oper_Port_Key, and Actor_Oper_Port_State.Aggregation).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Chhabra, Chen and Iyer to incorporate the teaching of Li in order to provide for configuring an LACP aggregation group.	                                                                                                  	It would have been beneficial to use Local TLV and local information length (Actor_Information_Length); Local information (including: local system (Actor_System), local key value (Actor_Key), local port priority (Actor Port Priority), local port (Actor_Port), and local state (Actor_State)); Reserved field (Reserved); TLV of the opposite end and the length of the peer information (Partner_Information_Length); Peer information (including: Partner-System, Partner_Key, Partner Port Priorty, Partner _Port, and Partner State) ); as well as Reserved field (Reserved)) as taught by Li to have incorporated in the system of Chhabra, Chen and Iyer to provide a link negotiation system. (Li, Fig.3 page 4 lines 33-51, and Fig.3 page 7 lines 52-55)





Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al. [hereinafter as Chhabra], US 2017/0063672 A1 in view of Chen et al. [hereinafter as Chen], EP 2613478 A1 in view of Iyer et al. [hereinafter as Iyer], US 2017/0289018 A1 further in view of Yu et al. [hereinafter as Yu], US 2013/0238738 A1.
Regarding claim 10, Chhabra, Chen and Iyer disclosed all the elements of claim 1 as stated above.
	However, Chhabra, Chen and Iyer does not explicitly disclose wherein a duration of the timer is greater than or equal to 3 seconds (s) and less than or equal to 90 s, in the same field of endeavor, Yu teaches wherein a duration of the timer is greater than or equal to 3 seconds (s) and less than or equal to 90 s (Fig.1-2&4 [0013], a duration of the timer is greater than or equal to 3 seconds and less than or equal to 90 s).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Chhabra, Chen and Iyer to incorporate the teaching of Yu in order to improve the performance of forwarding the message and increase the stability and reliability of forwarding the message.		                                                                                                  	It would have been beneficial to maintain the aggregation, the local end Actor and the opposite end Partner of the LACP which exchanges the LACPDU periodically as taught by Yu to have incorporated in the system of Chhabra, Chen and Iyer to improve the operating efficiency of the LACP state machines and enhancing the operation reliability and stability of the LACP state machines. (Yu, Fig.1 [0013] and Fig.3 [0034])

Regarding claim 20, Chhabra, Chen and Iyer disclosed all the elements of claim 11 as stated above.
	However, Chhabra, Chen and Iyer does not explicitly disclose wherein duration of the timer is greater than or equal to 3 seconds (s) and less than or equal to 90 s, in the same field of endeavor, Yu teaches wherein duration of the timer is greater than or equal to 3 seconds (s) and less than or equal to 90 s (Fig.1-2&4 [0013], a duration of the timer is greater than or equal to 3 seconds and less than or equal to 90 s).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Chhabra, Chen and Iyer to incorporate the teaching of Yu in order to improve the performance of forwarding the message and increase the stability and reliability of forwarding the message.		                                                                                                  	It would have been beneficial to maintain the aggregation, the local end Actor and the opposite end Partner of the LACP which exchanges the LACPDU periodically as taught by Yu to have incorporated in the system of Chhabra, Chen and Iyer to improve the operating efficiency of the LACP state machines and enhancing the operation reliability and stability of the LACP state machines. (Yu, Fig.1 [0013] and Fig.3 [0034])


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        
/REBECCA E SONG/Primary Examiner, Art Unit 2414